Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in this Amendment No. 2 to the Registration Statement No 333-172944 on Form S-1 of our report dated November 8, 2010 with respect to the audited consolidated financial statements of China Aluminum Foil, Inc. for the year ended June 30, 2010 and 2009. We also consent to the references to us under the heading “Experts” in such Registration Statement. MaloneBailey, LLP www.malone−bailey.com Houston, Texas August 31, 2011
